UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6822


KARSTEN O. ALLEN,

                    Plaintiff - Appellant,

             v.

J. MAYO, Officer; J. SMITH, Officer; T. D. JOHNSON, Captain; J. FELTNER,
Institutional Hearings Officer; T. S. FOREMAN, Unit Manager; ISRAEL
HAMILTON, Warden; L. FIELDS, Unit Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:20-cv-00780-TSE-JFA)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karsten Obed Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Karsten O. Allen, a Virginia inmate, appeals the district court’s order granting

Defendants summary judgment on Allen’s 42 U.S.C. § 1983 complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Allen v. Mayo, No. 1:20-cv-00780-TSE-JFA (E.D. Va. May 4, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2